The Honorable Jim Stallcup Prosecuting Attorney 225 W. Elm Walnut Ridge, AR  72476
Mr. Stallcup:
This is in response to your request for an opinion on whether the quorum court can vote in January of 1989 to increase the millage rate set at the regular November meeting in November, 1988.  I am enclosing a copy of Opinion Number 86-625 which I believe answers your question.  Although Opinion Number 86-625 concludes that the millage rate cannot be decreased once set at the November meeting, the statutes and cases cited in that opinion also support the conclusion that it may not be increased once set at the November meeting.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.